Citation Nr: 0529538	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy.

2.  Entitlement to service connection for urethritis.

3.  Entitlement to service connection for a left varicocele.

4.  Entitlement to service connection for a respiratory 
disorder, including asbestosis, chronic obstructive pulmonary 
disease, emphysematous changes, and posterior subpleural 
atelectasis.

5.  Entitlement to service connection for atherosclerosis and 
angina pectoris.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant had active service from July 1943 to December 
1945 and from July 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This case was remanded by the 
Board in January 2004 for further development.

The issues of entitlement to service connection for benign 
prostatic hypertrophy, urethritis, a left varicocele, 
atherosclerosis with angina pectoris, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's currently diagnosed COPD has been related to 
active service.


CONCLUSION OF LAW

The criteria for service connection for COPD are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
respiratory disorder, including asbestosis, chronic 
obstructive pulmonary disease, emphysematous changes, and 
posterior subpleural atelectasis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record, and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

A June 1951 service medical record noted that the veteran 
complained of shortness of breath.  Lay statements of record 
include correspondence from a man who served with the veteran 
in 1952 and 1953 and recalled that the veteran complained of 
shortness of breath.  He later became the veteran's neighbor 
and reported that after service in 1954 the veteran 
complained of shortness of breath and that the veteran has 
continued to complain of shortness of breath through the 
years.  The veteran's sister and numerous friends and 
coworkers also submitted statements to the effect that since 
service the veteran had complained of, and sought treatment 
for, shortness of breath.

October 2001 private radiology reports noted findings 
suggestive of COPD.  A January 2002 private computer 
tomography scan of the chest revealed bilateral emphysematous 
changes and improved posterior subpleural atelectasis.  A 
June 2004 VA examiner noted that the veteran had bullous 
emphysema and chronic obstructive lung disease with previous 
subpleural atelectasis documented on CT scanning.  He also 
stated his opinion that "it is as likely as not that his 
chronic obstructive lung disease is related to the shortness 
of breath that he had in the service in 1951."  There is no 
evidence which is not favorable to the claim in this regard.  
Accordingly, the Board concludes that his COPD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

Turning to the veteran's claim for service connection for 
asbestosis, the Board finds that service connection is not 
warranted because the preponderance of the evidence does not 
show that he currently has asbestosis.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this regard, the positive 
evidence is an August 2002 written statement by R. A. Harron, 
M.D., diagnosing asbestosis.  The negative evidence is the 
opinion of the VA examiner in June 2004 who found no evidence 
of asbestosis.

The VA examiner's opinion must be given more probative weight 
because that determination was based on a review of all the 
evidence in the file, which included a CT scan.  A CT scan is 
a more detailed procedure than a chest X-ray.  Dr. Harron's 
opinion, on the other hand, was not based on a CT scan.  The 
VA examiner's opinion is especially probative because it was 
based on a review of the entire claims file, which included a 
review of the medical opinion provided by Dr. Harron.  Dr. 
Harron's opinion, on the other hand, did not include a review 
of the entire claims folder.  



In any event, VA regulations state that the evaluation of the 
same disability or manifestations under different diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  COPD and asbestosis 
share similar symptoms and are in fact both rated using the 
criteria for diffusion capacity of the lung for carbon 
monoxide by the single breath method.  Thus, even assuming 
service connection for asbestosis is warranted, awarding 
separate compensation ratings for the two respiratory 
disorders would be precluded by law.

The Board does not find that the veteran has been prejudiced 
by any failure on the part of VA to fulfill the statutory and 
regulatory duty to notify and duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  As the 
Board is providing a full grant of the benefit sought in this 
case, that is, service connection for a respiratory disorder, 
any failure to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA) would not be prejudicial to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  


ORDER

Service connection for COPD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

With regard to the issues of entitlement to service 
connection for benign prostatic hypertrophy, urethritis, a 
left varicocele, atherosclerosis with angina pectoris, and 
hypertension, the Board finds that further development is 
warranted.

Certain action requested in the January 2004 Board remand has 
not been performed in full.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

The RO was requested to schedule VA examinations wherein a VA 
physicians would, in connection with a review of the claims 
file, render an opinion with respect to any currently 
diagnosed benign prostatic hypertrophy, urethritis, a left 
varicocele, atherosclerosis with angina pectoris, and 
hypertension, as well as the etiology thereof.  In 
particular, the examiner was specifically asked to address 
whether it is more likely than not (i.e., probability greater 
than 50 percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not (i.e., 
probability less than 50 percent) that any identified benign 
prostatic hypertrophy, urethritis, a left varicocele, 
atherosclerosis with angina pectoris, and hypertension were 
related to service.  It was requested that a complete 
rationale be given for all opinions and conclusions 
expressed.

The subsequent June 2004 VA examination report addressed 
atherosclerosis with angina pectoris and hypertension and 
found that "his current hypertension is related to the 
elevated blood pressures that he had intermittently dating 
back to 1951" and that "it is likely as not that his 
coronary atherosclerosis is related to the symptoms that he 
had of chest pain in 1951."  A review of the record reveals 
no complaints of chest pain or elevated blood pressure 
readings in the service medical records.  In addition, the 
first post-service medical evidence is dated in the 1990s.  
Thus, a remand is warranted for the examiner to provide the 
requested rationale for these opinions.

In addition, with regard to the claims for benign prostatic 
hypertrophy, urethritis, and a left varicocele, a July 2004 
VA genitourinary examination was conducted.  The examiner 
indicated that the veteran was "claiming disability 
secondary to service-connected benign prostatic hypertrophy, 
urethritis, a left varicocele."  The examiner stated, "I do 
not see any relationship to any dysuria or urinary tract 
infections i.e. urethritis and prostatitis.  They can be 
related to any service-connected disorder."  He also stated 
that "he [sic] is well known that enlarged prostate can 
cause some recurrent urethritis or urinary tract infections 
and some pelvic discomfort.  But again, I do not see have 
[sic] this is related to any service connected disorder."  
Under "Impression", the examiner reported, "[i]n summary, 
I think this it is likely, as it not that his benign 
prostatic hypertrophy is urethritis and the small varicoceles 
are related to any service connected disorder."

The Board finds that another medical opinion is warranted 
because the examiner's conclusion is unclear, and it appears 
that the facts of the case were misrepresented in the 
examination report.  First, the veteran is not presently 
service-connected for benign prostatic hypertrophy, 
urethritis, or a left varicocele, as the examination report 
states.  Second, there is no indication in the file that the 
veteran is seeking service connection on a secondary basis 
for any of his claims.  Third, the Board cannot understand 
the impression provided by the examiner:  the language is 
incomprehensible, perhaps due to typographic errors.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of any benign prostatic 
hypertrophy, urethritis, left varicocele, 
atherosclerosis with angina pectoris, and 
hypertension.  All indicated tests and 
studies, including radiologic testing, 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified benign prostatic 
hypertrophy, urethritis, a left 
varicocele, atherosclerosis with angina 
pectoris, and hypertension had its onset 
during active service; is etiologically 
related to the veteran's service-
connected disabilities; or is in any 
other way causally related to his period 
of active service?  A review of the 
claims folder should be made in 
connection with the examination report.

2.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for benign prostatic 
hypertrophy, urethritis, a left 
varicocele, atherosclerosis with angina 
pectoris, and hypertension.  If any 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


